Title: Abigail Smith to John Adams, 12 April 1764
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      Weymouth April 12. 1764
     
     Here am I all alone, in my Chamber, a mere Nun I assure you, after professing myself thus will it not be out of Character to confess that my thoughts are often employ’d about Lysander, “out of the abundance of the Heart, the mouth speaketh,” and why Not the Mind thinketh.
     Received the pacquet you so generously bestowed upon me. To say I Fasted after such an entertainment, would be wronging my Conscience and wounding Truth. How kind is it in you, thus by frequent tokens of remembrance to alleviate the pangs of absence, by this I am convinced that I am often in your Thoughts, which is a satisfaction to me, notwithstanding you tell me that you sometimes view the dark side of your Diana, and there no doubt you discover many Spots—which I rather wish were erased, than conceal’d from you. Do not judge by this, that your opinion is an indifferent thing to me, (were it so, I should look forward with a heavey Heart,) but it is far otherways, for I had rather stand fair there, and be thought well of by Lysander than by the greater part of the World besides. I would fain hope that those faults which you discover, proceed more, from a wrong Head, than a bad Heart. E’er long May I be connected with a Friend from whose Example I may form a
      more faultless conduct, and whose benevolent mind will lead him to pardon, what he cannot amend.
     The Nest of Letters which you so undervalue, were to me a much more welcome present than a Nest of Baskets, tho every stran of those had been gold and silver. I do not estimate everything according to the price the world set upon it, but according to the value it is of to me, thus that which was cheapest to you I look upon as highly valuable.
     You ask whether you shall send a History of the whole voyage, characters, visits, conversations &c. &c. It is the very thing that I designd this Evening to have requested of you, but you have prevented my asking, by kindly offering it. You will greatly oblige me by it, and it will be no small amusement to me in my State of Seperation. Among the many who will visit, I expect Arpasia will be one, I want her character drawn by your pen (Aurelia says she appears most agreable in her Letters). I know you are a critical observer, and your judgment of people generally plases me. Sometimes you know, I think you too severe, and that you do not make quite so many allowances as Humane Nature requires, but perhaps this may be oweing to my unacquainedness with the World. Your Business Naturly leads you to a nearer inspection of Mankind, and to see the corruptions of the Heart, which I believe you often find desperately wicked and deceitful.
     Methinks I have abundance to say to you. What is next? O that I should have been extreemly glad to have seen you to Day. Last Fast Day, if you remember, we spent together, and why might we not this? Why I can tell you, we might, if we had been together, have been led into temptation. I dont mean to commit any Evil, unless setting up late, and thereby injuring our Health, may be called so. To that I could have submitted without much remorse of Conscience, that would have had but little weight with me, had you not bid me adieu, the last time I saw you. The reflexion of what I that forenoon endured, has been ever since sufficient to deter me from wishing to see you again, till you can come and go, as you formerly used to.
     Betsy sends her Love to you, says she designd to have kissed you before you went away, but you made no advances, and she never haveing been guilty of such an action, knew not how to attempt it. Know you of any figure in the Mathematicks whereby you can convey one to her? Inclining lines that meet in the same center, will not that figure come as nigh as any?
     What think you of the weather. We have had a very promissing afternoon, tho the forenoon threatned a Storm. I am in great hopes that Sol will not refuse his benign influence tomorrow.
     To-Morrow you leave Braintree. My best wishes attend you. With Marcia I say 
       
        “O Ye immortal powers! that guard the just
        Watch round his Head, and soften the Disease
        Banish all Sorrow from his Mind
        Becalm his Soul with pleasing thoughts
        And shew Mankind that virtue is your care.”
       
       Thus for Lysander prays his
     
      A Smith
     
     
      PS Let me hear from you soon as possible, and as often. By sending your Letters to the Doctor believe you may get conveyance often. I rejoice to hear you feel so comfortable. Still be careful, good folks are scarce. My Mamma has just been up, and asks to whom I am writing. I answerd not very readily. Upon my hesitating—Send my Love say’d she to Mr. Adams, tell him he has my good wishes for his Safty. A good Night to you—my fire is out. Pray be so kind (as to deliver) or send if they dont visit you, these Letters as directed.
     
     
     
      Fryday morning
     
     What a Beautiful morning it is, I almost wish I was going with you.—Here I send the Books, papa prays you would be careful of them. I send you some tobacco to smoke your Letters over, tho I dont imagine you will use it all that way.—A pleasent ride to you. Breakfast calls your
     
      A Smith
     
    